Title: Albert Gallatin to James Madison, 9 April 1831
From: Gallatin, Albert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                9th April 1831
                            
                        
                        
                        I laid your’s and Mr Richardson’s letter before the Council of our incipient University at their monthly
                            meeting, and now return that of Mr R. We have not yet obtained a Charter and cannot expect any pecuniary assistance
                            either from the State or City. We have in that respect great difficulties to encounter and probably still greater from
                            the Sectarian influence, whether that which supports or that which opposes us. A very active clergyman, but who is eminent
                            in no science whatever, nor even as a scholar, has been placed at the head of the institution with the title of
                            Chancellor. All this is discouraging, and unless I can see some prospect of being useful, I will not remain much longer
                            connected with the institution. In the mean while we are by no means ready to make appointments.
                        I enjoy tolerable health, but cannot bear fatigue; and this is the only cause which has prevented my long
                            intended visit to you. I need not say how gratifying it would be to meet you once more. Whether circumstances will permit
                            it is impossible for me to say. Mrs G. joins in most affectionate remembrances to Mrs Madison & yourself and I
                            remain with great respect Ever faithfully Yours,
                        
                        
                            
                                Albert Gallatin
                            
                        
                    